Citation Nr: 1527746	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-23 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disability to include bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from August 1992 to April 2000 and from October 2001 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and June 2006 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This case was remanded by the Board in November 2012 for further development.  At that time, the issue of entitlement to service connection for headaches was also remanded.  In a March 2013 rating decision, however, service connection for sinus headaches was granted.  As the benefit sought on appeal has been granted, this issue is no longer before the Board.   

The Board has restyled the issue on the title page to include any potentially relevant respiratory disabilities shown by the evidence.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  Inservice bronchitis was acute and resolved without residual. 

2.  A chronic respiratory disability to include bronchitis was not manifest in service and is not otherwise attributable to service. 


CONCLUSION OF LAW

A respiratory disability to include bronchitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2005, February 2006 and April 2006, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence. 

VA has satisfied its duty to assist under the VCAA.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Analysis 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Based on the evidence of record, the Board finds against the claim of entitlement to service connection for a respiratory disability to include bronchitis.  In this regard, service treatment records reveal that in October 1992 the Veteran complained of chest congestion, and she was diagnosed with pneumonia at that time.  In December 1998 it was noted that she had been treated for bronchitis within the prior year.  Records in June 1999 and October 1999 reflect treatment and a diagnosis of bronchitis.  

At a February 2000 separation examination the Veteran was clinically evaluated as having normal lungs and a normal chest.  At that time, she denied chronic cough and shortness of breath.  Although the lungs and chest were noted to be abnormal during her September 2001 reenlistment examination due to a one by one centimeter breast abnormality on chest x-ray, later diagnosed as a benign cyst, a respiratory disorder, to include bronchitis was not noted.  The appellant was not seen for  a respiratory disorder, to include bronchitis, during her second tour of active duty. 

The Veteran was seen in service for bronchitis in 1999, and she reported a history of bronchitis in May 2005.  As the Veteran was diagnosed with bronchitis in June 1999 and October 1999, it is evident that she was treated for the disorder.  Any in-service symptomatology, however, is shown to have been acute and to have resolved prior to separation.  A chronic respiratory disability resulting therefrom is not shown by the record.  To that end, the February 2000 examination revealed normal findings for the lungs and chest, and when the Veteran was evaluated in July 2003 the medical screener noted that there were no respiratory disorders.  The appellant was not treated or diagnosed with a respiratory disorder during her second term of service.  Furthermore, the October 2005 VA examination revealed normal findings for the lungs and chest.  

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the claimed respiratory disability to service, and neither the appellant nor her representative has presented any such opinion.  Indeed, a January 2013 VA examiner stated that the Veteran had been treated for acute bronchitis and pneumonia while in service but has not had an episode requiring treatment in some time.  The examiner further stated that it appeared that the Veteran's respiratory condition was actually sinus drainage causing cough.  The VA examiner found that the appellant in 2013 suffered from emphysema, but she opined that it was less likely than not, i.e., there was less than 50 percent probability, that the Veteran's respiratory condition was incurred in or caused by the claimed in service injury, event or illness.  The examiner reasoned that records indicate that the Veteran had smoked a pack of cigarettes daily for over 30 years and that this was the most likely cause of her current lung disorder not treatment for a respiratory infection over 15 years ago.  

The VA medical opinion is persuasive and warrants being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based her opinion following a review of the claims folder as well as a complete physical examination.  There is no pertinent opinion to the contrary.  

In sum, the most probative evidence of record is against showing that the Veteran has a respiratory disability to include bronchitis that is related to service.  In making this decision the Board notes that the Veteran is competent to report shortness of breath and cough symptoms and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of her respiratory disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In making this decision the Board considered the fact that the Veteran did smoke while on active duty.  The law, however, precludes granting service connection for disease or disability resulting from the use of tobacco products for all claims filed after June 9, 1998, as is the case here.  38 U.S.C.A. § 1103(a) (West 2014); 38 C.F.R. § 3.300 (2014).

Finally, the Board considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a respiratory disability to include bronchitis is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


